There is but one question involved upon this appeal, and this relates to the validity of the ordinance under which appellee was tried and convicted in the mayor's court of the town of Livingston. From the judgement of conviction in the mayor's court, he appealed to the circuit court.
In the circuit court demurrers were sustained to the complaint, and the effect of this ruling was to declare the ordinance invalid, as being inconsistent with the general laws of the state; the particular statute being section 7814, Code 1907. This section of the code of 1907 (section 7814) has received a most thorough construction by the learned opinion of Mayfield, J., writing for the court in the case of Ex parte Stollenwerck, Stollenwerck v. State, 201 Ala. 392, 78 So. 454. The ordinance in question is clearly inconsistent with the state law as construed by the Supreme Court in Stollenwerck's Case, supra. The action of the court in so declaring is without error. The demurrers were properly sustained. See, also, Ward v. Markstein, 196 Ala. 209, 72 So. 41.
Let the judgment appealed from stand affirmed.
Affirmed.